         Case 1:03-cv-08531-LAP Document 100 Filed 07/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HERNAN LOPEZ FONTANA and
MARIANA MORI DE LOPEZ,

                       Plaintiffs,              03 Civ. 8531 (LAP)

-against-                                               ORDER

THE REPUBLIC OF ARGENTINA,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    Counsel shall confer and inform the Court by letter no later

than July 20, 2020, how they propose to proceed.

SO ORDERED.

Dated:       New York, New York
             July 13, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
